Citation Nr: 1343154	
Decision Date: 12/27/13    Archive Date: 01/07/14	

DOCKET NO.  07-12 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to medication prescribed for the Veteran's service-connected residuals of trauma (injury) to the dorsal spine, with degenerative joint disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Pertinent evidence of record is to the effect that the Veteran currently resides in Jacksonville, North Carolina.  It is noted that the RO in Manila, Philippines had jurisdiction of the case.

As noted at the time of a prior remand in May 2013, while in February 2007, there was issued a Statement of the Case (SOC) on the issue of entitlement to an increased rating for chronic generalized folliculitis, the Veteran chose not to perfect his appeal regarding that issue.  However, following a subsequent claim for increase, the RO, in a rating decision of January 2010, awarded a 60 percent evaluation for chronic generalized folliculitis.  Significantly, the Veteran chose not to appeal that determination.  

The Board further notes that, notwithstanding the issuance of a Statement of the Case (SOC) on the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residual bone fragments of the back and right hip, status post laminectomy at the level of the 4th and 5th lumbar vertebrae, with fusion and interbody fixation, the Veteran once again chose not to perfect his appeal regarding that particular issue.  Accordingly, it is not currently before the Board for appellate review.

As noted above, this case was previously before the Board in May 2013, at which time it was remanded for additional development.  Following that remand, the RO, in a rating decision of August 2013, granted service connection (and a 30 percent evaluation) for depression, effective from August 26, 2003, the date of receipt of the Veteran's claim.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disorder (claimed as major depressive disorder), is no longer before the Board.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

At the time of the Board's prior remand in May 2013, it was requested that, following completion of a gastrointestinal examination, the examiner offer an opinion as to whether, among other things, the Veteran's Crohn's disease was at least as likely as not proximately due to, the result of, or aggravated (i.e., permanently made worse) by medication prescribed by VA for his service-connected disabilities (to include, specifically, his service-connected residuals of injury to the dorsal spine).  In that regard, service connection is currently in effect for generalized chronic folliculitis; residuals of trauma (injury) to the dorsal spine, with accompanying degenerative joint disease of the lumbosacral spine; radiculopathy of the left lower extremity, with involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve); radiculopathy of the right lower extremity, with involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve); depression associated with the residuals of trauma (injury) to the dorsal spine with degenerative joint disease of the lumbosacral spine; and bilateral pes planus with calluses and plantar warts/left calcaneal heel spur resulting in left heel pain as a result of pes planus.  

The Board observes that, following a VA gastrointestinal examination in June 2013, the examiner offered his opinion that the Veteran's Crohn's disease was not due to or aggravated by medication prescribed by VA for his service-connected disabilities "as these were not considered to be an etiology of Crohn's disease."  Significantly, while that opinion appears to address the question of whether the Veteran's Crohn's disease was caused by medication for his service-connected disabilities, it fails to adequately address the issue of whether that pathology has in some way been aggravated by said medication.  In that regard, pertinent evidence of record is to the effect that the Veteran is currently taking multiple medications for his various service-connected disabilities, among them Gabapentin, Oxycodone, Tramadol, and, apparently, Sertraline.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for Crohn's disease. 

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AMC/RO for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the June 2013 gastrointestinal examination and provided the aforementioned opinion.  Should that examiner prove unavailable, the Veteran's entire claims folder should be furnished to another appropriate VA examiner.  Following a review of the Veteran's entire claims folder, the examiner should offer an addendum opinion as to whether the Veteran's Crohn's disease is at least as likely as not proximately due to, the result of, or aggravated (permanently made worse) by medication prescribed by VA for any of his service-connected disabilities, to include, specifically, his service-connected residuals of injury to the dorsal spine.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and Virtual VA records, as well as Veterans Benefits Management System records, have been reviewed.  

3.  The AMC/RO should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA, as well as the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures.  

4.  The AMC/RO should then readjudicate the Veteran's claim for service connection for Crohn's disease (to include as secondary to medication prescribed for any of the Veteran's service-connected disabilities, to include, specifically, the service-connected residuals of trauma to the dorsal spine, with degenerative joint disease of the lumbosacral spine).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in June 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


